Citation Nr: 1413073	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at law


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims for service connection for bilateral hearing loss and PTSD.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran has level I hearing loss in the right ear and level V hearing loss ini the left ear.

2.  The Veteran's PTSD has been manifested by symptoms indicative of occupational and social impairment with reduced reliability and productivity due to flattened affect, depression, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and Global Assessment of Functioning score of 55.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for an initial disability rating of 50 percent, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The appeals arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565   (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran and his representative.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the ear that is nonservice-connected will be assigned a Roman Numeral I for purposes of rating the hearing impairment.  38 C.F.R. § 4.85(f).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  In this case, the Veteran does not meet the criteria for an exceptional pattern of hearing impairment.    

The Veteran was initially provided a VA examination to evaluate his hearing loss in February 2011.  The Veteran stated that he had been exposed to helicopter noise, combat noise in Vietnam, weapons, rockets, and explosion noise.  He reported civilian noise exposure from a cleaning company, including a vacuum cleaner, floor scrubber, and floor buffer/waxer.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
45
80
80
60
LEFT
20
55
70
70
53.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderately severe bilateral sensorineural hearing loss through 2000 Hz and severe loss above.  

Applying the results from the February 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level II in the better ear and a Level IV in the poorer ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded another VA audio logical examination in September 2013.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
40
70
75
55
LEFT
15
45
60
65
46

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 60 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacts his ordinary conditions of daily life because "people mumble."  

Applying the results from the September 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level V in the poorer ear and Level I in the better ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  Although the February 2011 VA examiner did not discuss the functional effects of the Veteran's hearing loss, the September 2013 examiner's report included the reported effects of the Veteran's hearing loss on his functioning and daily activities.  Additionally, the Veteran has submitted lay statements describing the effects of his hearing on his life, namely that he has a hard time hearing people because of the ringing in his ears and because sounds blend together.  Therefore, the Board finds that taken together, the February 2011 and September 2013 examinations are highly probative.   

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

II.  PTSD

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will therefore attribute all the Veteran's psychiatric symptoms to his service-connected PTSD absent medical evidence which precludes it.

Turning to the merits of the claim, private and VA treatment records dated from 2008 reflect that the Veteran has experienced and been treated for PTSD, major depressive disorder not otherwise specified, and anxiety disorder not otherwise specified. 

A VA examination report from September 2010 the Veteran showed occupational and social impairment.  He indicated that he had "little success" in dating and marital relationships.  He stated that he was distant from his family, "with visits about once a year that last only a couple of hours" because he feels uncomfortable and bored around his family.  He also indicated that he avoids people as much as possible, staying at home much of the time and "inside the house whenever he knows any neighbors are in their yards."  He also reported feeling anxious and on edge around groups of people and as a result tries to stay near an exit so he can easily leave situations.  He reported having one friend and also showed some interest in disk golf.  

The Veteran reported that he had not consumed alcohol since July 2008 but that he smoked marijuana occasionally to "mellow" out.  The Veteran denied suicidal and homicidal ideations.  Upon examination, the Veteran was described as having a very long beard and long hair "which needs to be washed."  He had intermittent eye contact, but appeared tense "sitting at the edge of his chair and fidgeting [sic] with his fingers throughout the entire 2.5 hour appointment."  The examiner noted that the Veteran's affect was "quite blunted" and that he was a vague historian.  The examiner indicated that he repeated asked the Veteran for details and had to redirect him to keep him focused.  He stated that the Veteran's short term memory did not "appear to be very good."  The Veteran reported that he showered "occasionally" depending on how he feels he smells.  The examiner found that the Veteran was oriented in all spheres.  The Veteran denied ritualistic behavior and obsessive thinking.  He had normal speech patterns and he denied panic attacks.  The Veteran indicated that he avoids thoughts, feelings, and conversations associated with his PTSD stressor.  He also reported nightmares, recurrent intrusive thoughts of the stressor, feelings of detachment from others, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner noted that the Veteran showed some signs of "poor judgment" but stated that "it does not mean he is truly incompetent to handle finances."  

The Veteran underwent another VA examination in December 2013 for his service-connected PTSD.  The Veteran reported that he has recurrent or intrusive distressing thoughts more than five times a week.  The Veteran denied nightmares, but indicated that he has flashbacks approximately once a week.  He also stated that he often feels reminded of his stressor trauma, saying that when he drives "Flint Hill" he gets the sense of looking out over the distance which is reminiscent of being in the helicopter.  The Veteran also reported that he has to practice avoidance of thoughts and things that remind him of his stressor.  He told the examiner that he has lost interest in spending time with people and stated his preference for being isolated, he indicated that he feels emotionally numb, and also feels that he has a "foreshortened future."  The Veteran reported recurrent sleep disruption and rated his quality of sleep as being "poor."   He indicated that he has anger and concentration problems, is hypervigilant, and exhibits an exaggerated startle response.  The Veteran stated that he does not have the energy to pursue leisure activities he once enjoyed, but that if he could "physically" he would "definitely" be "out there."  He did report that he watches the gates at a music festival but that people are a problem, and he prefers to be alone.  

The examiner found that the Veteran has moderately serious difficulties dealing with people, events, places, and issues secondary to his PTSD and subsequent depression.  He also indicated that the Veteran is "more socially withdrawn" than he was years ago, which makes him "more vulnerable to suspicious thinking and misperceptions."  He also indicated that the Veteran is diagnosed with other mental disorders but that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner assigned the Veteran a GAF score of 55.  

Considering all of the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that the Veteran's PTSD meets the criteria for the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated irritability, anxiety, detachment from people, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran's PTSD produces a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, the Board has considered all of the Veteran's GAF scores, and finds that, together with the other evidence on the Veteran's overall disability picture, they support a finding of moderate psychiatric symptoms associated with a 50 percent rating.

The evidence shows that the Veteran was able to maintain some social interactions with family members and also had interests.  Although the Veteran reported being socially isolated, he stated that he has one friend with whom he maintains contact and also sees his family annually.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  

Additionally, although the Veteran experienced sleep impairment, periods of irritability and anger, depression, anxiety, hyper startle, and somewhat blunted affect, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, or spatial disorientation.  Concerning the Veteran's occupational impairment, the Veteran stated that he stopped working due to another disorder unrelated to his PTSD.  Thus, the evidence shows that the Veteran does not meet any of the criteria for a 70 percent rating.  Given the above-cited evidence, the Board finds that the Veteran's symptoms are most nearly approximated by the 50 percent disability rating criteria.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012); see also Fenderson, supra. 

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

For the foregoing reasons, the Board finds that an initial rating of 50 percent for PTSD is warranted.


III.  Other Considerations

The Board has also considered whether the Veteran's bilateral hearing loss and PTSD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

With respect to the bilateral ear hearing loss, the Veteran's 0 percent rating contemplated his subjective complaints regarding his need for hearing aids and the reported worsening of his hearing.  Thus, the Veteran's lay statements were considered in the 0 percent rating.     

Furthermore, the Board notes that there is no showing that the Veteran's PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above because of an exceptional or unusual disability picture.  Indeed, his subjective complaints as well as the objective symptoms of his PTSD are contemplated by the rating criteria.  See 38 C.F.R. § 3.321(b)(1).  

As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has stated repeatedly that he is not working because of his Hepatitis C and associated liver conditions.  He has not made any assertions of unemployability and there are none raised by the record during the appeal period related to his bilateral hearing loss or PTSD.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating for PTSD of 50 percent, but not higher, is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


